UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 09-1224


FATIMA PARKER,

                  Plaintiff - Appellant,

             v.

ALBEMARLE COUNTY PUBLIC SCHOOLS, by and through the School
Board and its Administrators; BRIAN WHEELER, Chair; PAMELA
MORAN; KIMBERLY SUYES; KATHRYN BAYLOR; RONNIE PRICE, SR.;
PAMELA MOYNIHAN; DIANTHA H. MCKEEL, Vice Chair; BARBARA
MASSIE MOULY; JON STOKES; STEVE KOLESZAR,

                  Defendants -    Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:08-cv-00040-nkm-bwc)


Submitted:    August 12, 2009                  Decided:   August 26, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fatima Parker, Appellant Pro Se.     Robert A. Dybing, THOMPSON
MCMULLAN, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fatima    Parker     appeals    the   district    court’s   order

dismissing her 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by   the   district    court.      Parker   v.    Albemarle   County    Public

Schools, No. 3:08-cv-00040-nkm-bwc (W.D. Va. Jan. 26, 2009).               We

dispense    with     oral   argument   because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                       2